department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-454-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel ohio district from cc ner ohi cin deborah butler assistant chief_counsel field service cc dom fs subject lease-in_lease-out_transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend corp x corp y type a equipment entity b country c bank d corp e f g bank h i j firm k m n dollar_figureo bank p bank q dollar_figurer dollar_figures agreement t dollar_figureu dollar_figurev tax_year tax_year issues whether corp x is entitled to the deductions claimed under sec_162 and sec_467 with respect to lease payments incurred in a lease-in lease lilo_transaction whether corp x is entitled to deduct the interest accrued on the nonrecourse loan incurred to prepay the lease payments conclusions corp x is not entitled to the deductions claimed under sec_162 and sec_467 with respect to lease payments incurred in a lilo_transaction because the transaction lacks economic_substance corp x is not entitled to deduct the interest accrued on the nonrecourse loan incurred to prepay the lease payments because the lilo_transaction lacks substance and the interest deductions and the loans on which it was incurred are an integral part of the transaction facts the internal_revenue_service is currently examining corp x’s federal_income_tax returns for tax_year and during tax_year corp x entered into one or more lease-in lease-out lilo transactions with foreign governments specifically the lilo_transaction at issue involves a series of interrelated legal documents entered into by corp y a wholly-owned subsidiary of corp x under the transaction corp y was said to have leased type a equipment at entity b located in and ultimately owned by the government of country c all of the leased equipment has been owned and operated by entity b for a number of years apparently corp e wanted money to fund a major expansion of entity b initially the parties to the transaction executed a participation_agreement generally describing the lilo_transaction next corp y formed a grantor_trust with bank d as trustee acting on behalf of corp y bank d entered into a lease transaction the headlease with corp e a limited_liability_company incorporated under the laws of country c and owned by the various governmental bodies of country c the f - year headlease a g-year basic lease_term with a g-year renewal_period called for the payment of annual lease amounts payable in united_states dollars paid to corp e at bank h according to the headlease the amount of each payment basic lease rent was calculated by multiplying a predetermined percentage rate times the equipment cost the stated lease percentage rates decreased from i to j over the term of the headlease the cost of the equipment used in the calculation was based upon the fair_market_value of the equipment as determined by an appraisal performed by firm k with certain limitations the headlease permitted corp y to prepay the lease rental payments the headlease also granted corp e a one-time right to require corp y to prepay in full lease payments for the entire headlease term corp y has the option to purchase the equipment at the then current fair_market_value i at the expiration or termination of the replacement sublease ii upon expiration of the renewal lease_term iii upon exercise of the sublessee of its right to terminate the sublease and iv on the basic sublease termination_date if the sublessor exercises the preemptive option simultaneous with the headlease bank d acting on behalf of corp y as its trustee entered into a sublease agreement with corp e leasing the same equipment back to corp e similar to the headlease the g-year sublease required the payment of rent based on a percentage of the equipment cost the stated percentage rates for the sublease generally increased from m to n over the term of the sublease at the end of the sublease it was contemplated that corp e would either i purchase trust's residual leasehold interest under the original headlease for a fixed amount ii arrange a replacement subleasee or iii return the equipment and pay a termination_payment bank d as trustee for corp y entered into a nonrecourse loan agreement to borrow approximately dollar_figureo from bank p bank p is a subsidiary of bank h and apparently the loan principal was first loaned by bank h to bank p before being loaned to the trustee to secure the payment of the borrowed amount the trustee pledged all its rights to the leased equipment including all sublessor rights to payments arising under the simultaneous sublease to the lender bank h consistent with the loan the trustee executed two loan certificates totaling approximately dollar_figureo principal and interest due under the loans were to be paid to bank q in favor of bank h for the account of bank p late in tax_year at the closing of the lilo_transaction corp y transferred to bank d as its trustee approximately dollar_figurer representing the prepayment of the first year’s rent under the headlease bank d immediately transferred the funds to corp e in addition the dollar_figureo borrowed by the trustee less certain transaction costs was transferred to corp e initially as a security deposit securing the trustee’s obligations under the lease six months later in tax_year the security deposit was applied as the prepayment of all of the rent permitted to be prepaid under the headlease in order to fund its obligations under the sublease corp e immediately transferred the majority approximately dollar_figures of the security deposit payment to bank h under agreement t according to the agreement bank h agreed to make payments to corp e as were required of corp e under the sublease while bank h assumed the contractual obligation to pay the debt portion of the sublease rent corp e was not legally released from its obligation under the sublease to pay rent corp e immediately pledged the payments it was due pursuant to the undertaking agreement to the bank d as trustee as satisfaction of corp e’s sublease obligations as a result of this pledge and bank d’s as trustee simultaneous pledge to bank p of all rights arising under the sublease any sums paid were returned directly to the original lender in addition shortly after the closing corp e used another portion of the security deposit to purchase medium term notes sufficient to fund the purchase option_price in short corp y is expending dollar_figureu for equity and dollar_figurev for transaction fees for its participation in the lilo_transaction taking into consideration the present_value of the cash_flow the irs agent believes that the pre-tax economic return is either nonexistent or at most insignificant however corp x disputes this finding law and analysis sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including rent sec_467 determines the timing of rental accruals for certain large leases sec_163 allows as a deduction all interest_paid or incurred within a taxable_year on indebtedness however a transaction that lacks substance is not recognized for federal_income_tax purposes see 157_f3d_231 3d cir cert_denied 526_us_1017 31_f3d_117 3d cir cert_denied 513_us_1190 denial of recognition means that such a transaction cannot be the basis for a deductible expense 113_tc_254 see wexler f 3d pincite the service position on the economic_substance of certain lilo transactions was set forth in revrul_99_14 1999_13_irb_3 in the revenue_ruling a united_states_corporation x entered into a lilo_transaction with a foreign municipality fm fm had owned and used the subject property which had a remaining useful_life of years and a fair_market_value of dollar_figure million on date x leased the property from fm under a headlease with a term of years and immediately leased the property back to fm under a sublease of years the sublease also included a put renewal term of years the headlease required x to make two rental payments - an dollar_figure million prepayment at the beginning of first year of the headlease and a payment at the end of year that has a discounted_present_value of dollar_figure million for federal_income_tax purposes x and fm agreed to allocate the prepayment ratably to the first six years of the headlease and the future value of the final payment ratably over the remaining years of the headlease the sublease required fm to make fixed annual rental payments over both the primary term and if exercised the renewal term the payments during the renewal term are substantially higher that those for the primary term but are still projected to be only percent of the fair rental value for the property at that time at the end of the primary term of the sublease fm has the option to purchase the headlease residual for a fixed amount that is projected to be equal to its fair_market_value if fm exercises this option the transaction is terminated and x is not required to make the final payment if fm does not exercise this option x may elect to use the property itself during the remaining term of the headlease lease the property to another party for the remaining term of the headlease or compel fm to lease the property for the 10-year put renewal term of the sublease if x exercises the put renewal option it can also require fm to purchase a letter_of_credit guaranteeing the rents during the renewal term if fm does not obtain the letter_of_credit it must exercise the option to purchase the residual of the headlease in order partially to fund the dollar_figure million prepayment x borrowed dollar_figure million from one bank bk1 and dollar_figure million from another bk2 both loans are nonrecourse have fixed interest rates and provide for annual debt service payments that fully amortize the loans over the 20-year primary term of the sublease the amount and timing of the debt service payments mirror the amount and timing of the rental payments due during the primary term of the sublease upon receipt of the prepayment fm deposits dollar_figure million with an affiliate of bk1 and dollar_figure million with an affiliate of bk2 the deposits earn interest at the same rates as the respective loans from bk1 and bk2 fm directs the affiliates to pay the interest to bk1 and bk2 the parties treat these payments as payments from the affiliates to fm as interest from fm to x as rental payments and from x to bk1 and bk2 as debt service further fm pledged the dollar_figure million dollar deposit as security for its rental payments x requires fm to invest dollar_figure million of the prepayment in highly-rated debt securities that will mature in an amount sufficient to fund the fixed amount due under the purchase option and to pledge these securities to x on its federal_income_tax returns x claims deductions for interest on the loans and rents under the headlease x includes in gross_income the rents received under the sublease and if and when exercised the payment from the purchase option by accounting for reach element of the transaction separately x purports to generate a substantial net deductions in the early years of the transaction followed by income on or after the primary term of the sublease x also anticipates a positive pre-tax economic return from the transaction however this pre-tax return is insignificant in relation to the net after-tax return revrul_99_14 holds that the lilo_transaction it describes lacks economic_substance indicating that a transaction will be respected for tax purposes if it has - economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached 435_us_561 899_f2d_905 10th cir in assessing the economic_substance of a transaction the revenue_ruling notes a key factor is whether the transaction has any practical economic_effect other than the creation of tax losses courts have refused to recognize the tax consequences of a transaction that does not appreciably affect the taxpayer’s beneficial_interest except to reduce tax the presence of an insignificant pre-tax profit is not enough to provide a transaction with sufficient economic_substance to be respected for tax purposes in reaching these conclusions the revenue_ruling relied upon 364_us_361 acm partnership f 3d pincite and 94_tc_738 in determining whether a transaction has sufficient economic_substance to be respected for tax purposes courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction for example in knetsch the taxpayer purchased an annuity bond using nonrecourse_financing however the taxpayer repeatedly borrowed against increases in the cash_value of the bond thus the bond and the taxpayer’s borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions in sheldon the tax_court denied the taxpayer the purported tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the transactions lacked economic_substance because the economic consequences of holding the treasury bills were largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon pincite in acm partnership the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer’s net economic position acm partnership f 3d pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had a large tax effect resulting from the application of the installment_sale rules to the sale the court held that transactions that do not appreciably affect a taxpayer’s beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership f 3d pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits the revenue_ruling finds that viewed as a whole the objective facts of the lilo_transaction it describes indicate that the transaction lacks the potential for any significant economic consequences other than the creation of tax benefits first during the basic lease_term of the sublease x’s obligation to make the property available under the sublease is completely offset by x’s right to use the property under the headlease in addition x’s obligation to make debt service payments on the loans is completely offset by x’s right to receive sublease rentals the same or similar circumstances are found in the present case moreover the revenue_ruling notes that x’s exposure to the risk that fm will not make the rent payments is further limited by the arrangements with the affiliates of bk1 and bk2 the defeasance arrangements almost eliminate all risk as a result neither bank requires an independent source of funds thus during the primary term the offsetting and circular nature of the obligations eliminate economic consequences similarly in the present case corp y’s exposure to the risk that corp e will not make the rent payments is limited as a result of corp e's payment undertaking agreement with bank h corp y's economic risk as to the dollar_figureo loan is almost eliminated by the deposit arrangement as a result neither bank p nor its parent bank required an independent source of funds the majority of the remaining money flows from the banks through the hands of the parties to the transaction and back to the banks like the revenue_ruling there is a close relationship between the lender and the defeasance depository bank the circular nature of the cash_flow appears to eliminate any significant economic consequences of the transaction corp y is expending relatively small amounts of equity and transaction expenses to generate substantial tax deductions the revenue_ruling also considered the economic risks regarding residual of the headlease after the basic lease_term it found that the fixed payment option to purchase the residual and put renewal option operated to collar the value of the headlease residual in addition the revenue_ruling also finds that there is little economic consequence from the nominal exposure to fm’s credit lastly the revenue_ruling notes that the facts indicated that the purchase option would be exercised similarly in the present case the different options given corp e at the end of the basic lease_term do not present real economic risk to corp y the nature of the equipment makes finding a substitute lessee not controlled by entity b or the government of country c impractical that is the leased equipment appears to be essential to running entity b and cannot be separated from it and like the revenue_ruling the equipment has been used by entity b for years there is no real credit risk given the nature of equipment and the ultimate involvement of country c further it is apparent that very much like the revenue_ruling the deposit made by corp e with bank h along with the medium term notes will fund and are intended to fund the purchase option_price which will cover the eventual payoff of the loan finally the revenue_ruling found that x’s pretax return was too insignificant when compared to its after tax yield to support a finding that the transaction has significant economic consequences here according to the agent the pre-tax return is apparently either nonexistent or at most insignificant revrul_99_14 holds that neither the rent nor interest arising from the lilo_transaction are deductible although the facts presented by the agent in the present case differ somewhat from the revrul_99_14 we believe the revenue_ruling is controlling under these facts and that the lilo_transaction involving corp y lacks economic_substance as a result no deductions for expenses arising out of the transaction are deductible under sec_162 and sec_467 in addition the interest at issue and the loans on which it was incurred are an integral part of the lilo_transaction as such the interest is not allowable under sec_163 ____________________ thomas d moffitt senior technician reviewer
